Citation Nr: 0334880	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-16 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.



ATTORNEY FOR THE BOARD

T. Douglas, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1951 to August 1955.  Apparent prior Navy service has 
not been verified.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Los Angeles, California.  


REMAND

The veteran elected Decision Review Officer (DRO) review of 
his case within the required 60-day period from when he was 
initially offered the DRO review process.  The record 
indicates that a DRO did not actually review this matter.  
Appellate review cannot proceed until the DRO process is 
completed.  
See 38 C.F.R. § 3.2600.

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  

Under VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VA also has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) the United States Court of Appeals for 
Veterans Claims (Court) provided further guidance regarding 
notice requirements under the VCAA, including that the 
veteran should be specifically notified as to what he needs 
to substantiate his claims and of his and VA's respective 
responsibilities with regard to claims development.  Here, 
the veteran was not given notice of the VCAA.

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir. 2003).  Hence, the Board may not provide the 
appellant notice on its own.

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
complying with all notice requirements 
set forth in the VCAA.  The RO should 
advise him specifically of what is needed 
to establish entitlement to a rating in 
excess of 10 percent for tinnitus and a 
compensable rating for bilateral hearing 
loss, what the evidence now shows, what 
evidence he is to provide, and what 
evidence VA will attempt to obtain.  He 
should also be notified that a year is 
afforded for response to VCAA notice.  

2.  The DRO review requested by the 
veteran should be accomplished and 
documented in the claims file.  

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If they remain denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purposes of this remand are to ensure due process and to 
ensure compliance with the requirements of VCAA.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  These claims must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


